Citation Nr: 1111740	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-09 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for neurological disorder manifested by hand tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from December 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in June 2010, and remanded for further development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the June 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board notes that the issues of entitlement to service connection for heart disease and service connection for hypertension were also remanded in June 2010.  During development of the remand, a January 2011 rating decision granted entitlement to service connection for heart disease and hypertension.  As the claims were granted in full, the issues are no longer on appeal.
 
The Board has construed a June 2008 letter from the appellant to his Congressman as a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence that a neurological disorder manifested by hand tremors is related to service.  


CONCLUSION OF LAW

A neurological disorder manifested by hand tremors was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA notice letter was issued in January 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter addressing the degree of disability and effective date was sent in March 2006.  Dingess/Hartman, at 490.  Although this letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided time to respond with additional argument and evidence and the claim was readjudicated and a statement of the case (SOC) was provided to the appellant in March 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2010 medical examination to obtain an opinion as to whether any neurological disorder manifested by hand tremors found in the examination was the result of service, in compliance with the June 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as organic diseases of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III. Analysis

The appellant contends that he has a neurological disorder manifested by hand tremors as a result of service.  For the reasons that follow, the Board concludes that service connection is not warranted.

The July 2010 VA examination report reflects that the appellant had a resting and acting tremor in both upper extremities on physical examination.  The appellant reported that he had been diagnosed with Parkinson's disease approximately two years ago.  As the appellant has a current disability, the first element of service connection is met.

A December 1952 enlistment examination report reflects that the appellant was clinically evaluated as normal.  The upper extremities were noted as normal.  No conditions were noted.  There is no evidence that the appellant had complaints of or treatment for a hand tremor or neurological problems in service.  August 1954 and September 1954 service treatment records reflect that that appellant had infectious mononucleosis.  A December 1955 discharge examination report reflects that the appellant had an appendectomy scar, and an anxiety reaction, chronic severe.  No other conditions were noted and the appellant's upper extremities were noted as normal.  

An April 1956 VA neurological and psychiatric examination report reflects that the appellant had reported that he gets shaky and his stomach gets upset if someone puts pressure on him and he cannot do what he is supposed to do.  On physical examination, no neurological disorder was found.  The appellant's pupils were round, regular, equal and react promptly to light and accommodation.  There was no nystagmus and no diplopia.  External ocular movements were normal.  The remainder of the cranial nerves were intact and functioning normally.  Tendon reflects were present, equal and active in the upper and lower extremities bilaterally.  Romberg,  Babinski and ankle clonus were negative.  No pathological reflexes were elicited.  The remainder of the sensory, motor and proprioceptive pathways appeared intact and functioning normally.  The neurological examination was otherwise negative throughout.  

A March 1993 private treatment record indicates that the appellant was placed on Inderal one week ago for an essential tremor.  The report reflects that his tremor had been controlled with Inderal.  The record does not indicate whether the appellant had hand tremors.   

A July 2002 VA treatment record reflects that the appellant had an intention tremor, which had been growing steadily worse in spite of Propranolol, and improved when given Gabapentin.  

A February 2004 VA treatment record reflects that the appellant had a coarse resting tremor and some worsening with activity.  Another February 2004 VA treatment record indicates that the appellant was manifesting some symptoms (imbalance and difficulties when turning) that could be due to Parkinson's disease.  

An April 2004 private treatment record indicates the appellant had a severe benign essential tremor.  The report indicates the appellant took Inderal twice a day for the tremor.  

A May 2005 VA examination report reflects that the appellant reported having tremors.  The examiner found that the appellant had a history of a previous infection of mononucleosis with no residuals and no recurrence.

A November 2005 letter from M.S., M.D., reflects that the appellant had been diagnosed with a nonparkinsonian tremor, which he has had since his discharge from military service.  

The July 2010 VA examination report reflects that the appellant reported that his hand tremors began in 2000.  He reported that he noticed a tremor in his right hand and had difficulty writing.  He stated that his hand tremor continued to worsen over the next few years.  He developed shaking on the left hand.  He stated that he had difficulty walking and frequently fell backwards.  The appellant reported that he was treated with several medications that did not help.  He reported that he was finally referred to a neurologist who diagnosed the appellant with Parkinson's disease approximately two years ago.  The appellant stated that he believes his Parkinson's disease was secondary to his severe case of mononucleosis while on active duty.  The appellant denied a family history of tremors and herbicide exposure, but stated that he grew up on a farm drinking well water.  On physical examination, the appellant had normal mental status, his cranial nerves were intact, and his cerebellar examination was normal.  The appellant had a short, stepped gait, stooped posture, hypomimia, and bradykinesia.  There was a resting and action tremor of both upper extremities.  The appellant had a positive pull tests.  There was no evidence of rigidity on the examination.  

The July 2010 VA examiner concluded, after a review of medical records, taking history, a physical examination, and reviewing the medical literature, that the appellant's hand tremor, now diagnosed as Parkinson's disease, was less likely as not a result of in-service illness, to include mononucleosis, incident, injury, events, and or exposure.  The VA examiner found that it was at least as likely as not a result of post military illness, activities, events, consumption of well water when growing up, and/or genetic factors.  The VA examiner noted that there was no documentation in the service treatment records or claims file to support clinical onset of the condition in service and/or within one year of discharge from service.  The onset of the appellant's tremor was in 2000, forty-five years post-service.  A thorough review of the medical literature revealed no evidence to support a correlation between any incident, to include mononucleosis, during the appellant's military service and his claimed hand tremors (now diagnosed as Parkinson's disease).  The Board finds the July 2010 VA examiner's opinion to be highly probative, as it was based on a review of the claims file, the appellant's service treatment records, medical records, and a physical examination.

The appellant has contended that he has a neurological disorder manifested by hand tremors, now diagnosed as Parkinson's disease, that is related to service.  Although a lay person may be competent to report the etiology of a disability, Parkinson's disease is not, in the Board's opinion, the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion, the Board finds that the probative value of any such opinion is outweighed by that of the July 2010 VA examiner, who has more education, training and experience in evaluating the etiology of a neurological disorder than the appellant.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's Parkinson's disease was less likely as not related to service.  

Service connection may be granted upon a showing on continuity of symptomatology.  The November 2005 letter from Dr. M.S. reflects that the appellant had a nonparkinsonian tremor since military service, indicating that the appellant told Dr. M.S. that he had experienced the hand tremor since service.  However, there is no evidence that the appellant had a tremor in service or in the records from the years immediately following service.  Although the April 1956 VA neurological examination report reflects that the appellant reported that he gets shaky if someone puts pressure on him, he did not indicate that he experienced hand tremors.  Similarly, the March 1993 private treatment record indicates the appellant had an essential tremor.  However, it did not indicate that the appellant had hand tremor.  Moreover, the March 1993 record indicated the appellant was placed on Inderal one week ago for the tremor.  There is no indication the appellant reported experiencing the tremor since service.  At the July 2010 VA examination, the appellant himself reported that the hand tremor began in 2000, forty-five years after discharge from service.  The appellant is competent to report that he has experienced hand tremors since service.  However, the Board finds that any statements he made that he had experienced a hand tremor since service are less than credible, as they are inconsistent with his report to the July 2010 VA examiner that the onset of the hand tremors was in 2000.  

Based on a thorough review of the evidence, the Board finds that the evidence is against the appellant's claim for service connection for a neurological disorder manifested by hand tremors, diagnosed as Parkinson's disease.  The appellant's service treatment records do not indicate that the appellant had any treatment for hand tremors in service.  The April 1956 neurological examination report reflects that no neurological disorder was found.  Although the November 2005 letter from Dr. M.S. indicates that the appellant had been diagnosed with a nonparkinsonian tremor, which he had had since his discharge from service, the July 2010 VA examination report indicates the appellant was diagnosed with Parkinson's disease two years ago, after the November 2005 letter.  The July 2010 VA examination indicates the appellant's hand tremors are associated with Parkinson's disease.  The July 2010 VA examiner opined that Parkinson's disease is less likely as not a result of service, to include mononucleosis.  The Board finds the July 2010 VA examiner's opinion to be highly probative, as the VA examiner provided a rationale for the opinion and based the opinion on a review of the claims file, medical records, medical literature, and a physical examination.  As noted above, the appellant told the July 2010 VA examiner that the onset of his hand tremors was in 2000.  Although the March 1993 private treatment record indicated the appellant had an essential tremor, there is no indication he had a hand tremor.  Thus, the Board finds that any assertions that the appellant made that he had a hand tremor since service are less than credible.  Consequently, the Board finds that the November 2005 letter from Dr. M.S. indicating the appellant had experienced the tremor since service is not probative.  There is no probative evidence of record indicating that there is a nexus between the appellant's neurological disorder manifested by hand tremors, diagnosed as Parkinson's disease, and service.  There is also no evidence that the appellant had an organic disease of the nervous symptom in service or within one year of service.  38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for neurological disorder manifested by hand tremors is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


